Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of March 18, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on May 12, 2022 (the “Amendment”), amending claims 1, 4-6, 8, 11-13, 15, and 18-20.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.  However, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At the bottom of page 18 of the Amendment, Applicant takes the position that “[training] a machine learning model based on output of another machine learning model, and using cascaded or serial machine learning models to produce a retention rate does not fall into any of the above subject matter groupings of abstract ideas (mathematical concepts, methods of organizing human activity, and mental processes).”  The Examiner disagrees.
As discussed in the rejection below, the Examiner is interpreting the broadest reasonable interpretation of training a machine learning model to include manipulation of the offset, coefficients and/or parameter values of a linear regression algorithm per [0053] and [0054] of the present specification which is practically performable in the human mind.  In this regard, a user could practically in their mind with pen and paper process training data through the first already trained machine learning model to produce a training predicted travel score, and then could use the training predicted travel score and the training data to train and adjust the second machine learning model (e.g., a second linear regression algorithm).  The user could also practically in their mind with pen and paper use the first trained machine learning model to generate predicted travel scores for a plurality of subjects and then use the predicted travel scores to generate a predicted retention rate with the second trained machine learning model.
Furthermore, the Examiner disagrees that Example 39 of the Subject Matter Eligibility Examples supports Applicant’s assertion that the present claims are patent eligible.  The claim of Example 39 includes, inter alia, applying mirroring, rotating, smoothing, or contrast reduction to digital facial images to create modified digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.  
Accordingly, not only does Example 39 involve training of a neural network, but Example 39 further involves applying one or more specific transformations to digital facial images and then training the neural network in two distinct stages with different training sets (where the second training set includes incorrectly classified output from the neural network after the first stage of training) which collectively is not performable in the human mind.  
In contrast, the present claims call for training a machine learning model that could include mere configuration of a linear regression algorithm (e.g., adjusting the coefficients, parameters, etc.) which is practically performable in the human mind with pen and paper.  Furthermore, the present claims only include a single stage of training the second machine learning model with a single training set (training data and training predicted travel score).
At page 20 of the Amendment, Applicant takes the position that the claims integrate the judicial exception to a practical application because “the machine learning models enable clinical trials to be implemented with enhanced patient retention, thereby improving accuracy of those trials” and “clearly improve technology by merging machine learning with clinical trials for better results.”  The Examiner disagrees.  As noted above, the Examiner is interpreting the broadest reasonable interpretation of training a machine learning model to include manipulation of the offset, coefficients, and/or parameter values of a linear regression algorithm per [0053] and [0054] of the present specification which is practically performable in the human mind.  
To the extent that training machine learning models and applying information/parameter values to trained machine learning models to generate predictions are not practically performable in the human mind with pen and paper such that these limitations amount to “additional limitations,” then the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea at the claimed high level of generality (see MPEP § 2106.05(f)).
Furthermore, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. MPEP § 2106.05(a).  For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). 
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. MPEP § 2106.05(a).
In the present case, assuming “[enabling] clinical trials to be implemented with enhanced patient retention, thereby improving accuracy of those trials” (as asserted by Applicant) represents an improvement, it is not an “improvement in technology” that provides a “practical application” of the judicial exception at least because the present specification fails to explain how any particular limitations in the claims provide the alleged improvement (other than to say such improvement is provided by “machine learning” as a whole - e.g., see [0073] of the present specification).  In further support of the Examiner’s position that the present claims do not improve technology is that training machine learning models and applying information/parameter values to trained machine learning models to generate predictions as recited in the claims amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
The 35 USC 101 rejection is maintained.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process) and claims 8-14 are directed to a platform including a processor and memory (i.e., a machine).  Accordingly, claims 1-14 are all within at least one of the four statutory categories.  35 USC §101.
Regarding claims 15-20, the Examiner notes that paragraph [0091] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…” and [0083] states “The software of the present invention embodiments may be available on a non-transitory computer useable medium (e.g., magnetic or optical mediums, magneto-optic mediums, floppy diskettes, CD-ROM, DVD, memory devices, etc.) of a stationary or portable program product apparatus or device...”.  Accordingly, claims 15-20 are directed to a medium (i.e., a manufacture) and are therefore within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites:

A computer platform for monitoring a clinical trial comprising: 
at least one processor; and 
at least one memory connected with the at least one processor, wherein the at least one processor is configured to perform: 
receiving study design information for the clinical trial, the study design information including a set of parameters and corresponding parameter values related to travel constraints of a subject for the clinical trial; 
applying the study design information and the corresponding parameter values to a trained machine learning model to calculate a predicted travel score indicative of a travel burden for the subject, wherein the travel burden indicates a level of difficulty of travel for the subject;
when the travel score fails to satisfy a travel score threshold: 
determining at least one suggestion for adjusting the travel score, and 
outputting the at least one suggestion for adjusting the travel score; 
	training a second machine learning model to produce a predicted retention rate for the clinical trial by processing training data by the trained machine learning model to produce a training predicted travel score and providing the training predicted travel score and training data to the second machine learning model and adjusting the second machine learning model to predict the retention rate; 
determining the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the trained machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the second machine learning model to produce the predicted retention rate; and
outputting the predicted travel score and the predicted retention rate.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because monitoring a clinical trial by way of applying study design information and corresponding parameter values to an already trained machine learning model to calculate a predicted travel score indicative of a travel burden/level of travel difficulty for the subject, determining at least one suggestion for adjusting the travel score when the travel score fails to satisfy a travel score threshold, training a second machine learning model to produce a predicted retention rate for the clinical trial by processing training data by the trained machine learning model to produce a training predicted travel score and providing the training predicted travel score and training data to the second machine learning model and adjusting the second machine learning model to predict the retention rate, and determining the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the trained machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the second machine learning model to produce the predicted retention rate are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  
As an example, a human could practically with their mind and pen and paper analyze one or more parameter values related to clinical trial study design information (e.g., subject mobility, number of required visits, travel distance, etc.) to obtain a predicted travel score indicative of a travel burden for a subject of the clinical trial, and then determine a suggestion for adjusting the travel score when the score does not satisfy a threshold.  For instance, in the case where the travel distance is high, the user could reduce the input travel distance to determine whether the travel score satisfies the threshold and then determine a suggestion to reduce the travel distance by the corresponding amount.  
Furthermore, the Examiner is interpreting the broadest reasonable interpretation of training a machine learning model to include manipulation of the offset, coefficients and/or parameter values of a linear regression algorithm per [0053] and [0054] of the present specification.  In this regard, a user could practically in their mind with pen and paper process training data through the first trained machine learning model to produce a training predicted travel score, and then could use the training predicted travel score and the training data to train and adjust the second machine learning model.  The user could also practically in their mind with pen and paper use the first trained machine learning model to generate predicted travel scores for a plurality of subjects and then use the predicted travel scores to generate a predicted retention rate with the second trained machine learning model.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2, 9, and 16, these claims recite how determining the suggestion includes determining which of the parameter values are negatively affecting the travel score which merely further define steps that were indicated as being part of the abstract idea previously (“mental processes”).
In relation to claims 4, 11, and 18, these claims call for applying parameter values for a plurality of subjects to the trained machine learning model to calculate travel scores and then applying the scores to the second trained machine learning model to produce a predicted retention rate which again can be performed in the human mind with pen and paper (“mental processes”) at the currently claimed high level of generality.
In relation to claims 5, 12, and 19, these claims call for applying the predicted retention rate to a third trained machine learning model to predict an overall success score of the trial which again can be performed in the human mind with pen and paper (“mental processes”) at the currently claimed high level of generality.
In relation to claims 6, 13, and 20, these claims call for applying parameter values for a plurality of subjects to the trained machine learning model to calculate travel scores, calculating an average travel score for the subjects, and then predicting an overall clinical trial success score based on the average travel score which again can be performed in the human mind with pen and paper (“mental processes”) at the currently claimed high level of generality.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer platform (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for monitoring a clinical trial comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one memory connected with the at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the at least one processor is configured to perform: 
receiving study design information for the clinical trial, the study design information including a set of parameters and corresponding parameter values related to travel constraints of a subject for the clinical trial (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
applying the study design information and the corresponding parameter values to a trained machine learning model to calculate a predicted travel score indicative of a travel burden for the subject, wherein the travel burden indicates a level of difficulty of travel for the subject;
when the travel score fails to satisfy a travel score threshold: 
determining at least one suggestion for adjusting the travel score, and 
outputting the at least one suggestion for adjusting the travel score (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
	training a second machine learning model to produce a predicted retention rate for the clinical trial by processing training data by the trained machine learning model to produce a training predicted travel score and providing the training predicted travel score and training data to the second machine learning model and adjusting the second machine learning model to predict the retention rate; 
determining the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the trained machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the second machine learning model to produce the predicted retention rate; and
outputting the predicted travel score and the predicted retention rate (extra-solution activity as noted below, see MPEP § 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer platform, processor, and memory, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving study design information and travel constraint parameter values and outputting the travel score and suggestion, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Note regarding machine learning models:
As noted above, the Examiner is interpreting the broadest reasonable interpretation of training machine learning models and application of information/parameter values to trained machine learning models to generate predictions to include manipulation/use of linear regression algorithms which are practically performable in the human mind with pen and paper.  To the extent that training machine learning models and applying information/parameter values to trained machine learning models to generate predictions are not practically performable in the human mind with pen and paper such that such limitations amount to “additional limitations,” the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

	
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 8 and analogous independent claims 1 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 8 and analogous independent claims 1 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9, and 16: These claims call for outputting parameter value information which merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 3, 10, and 17: These claims recite various different types of parameters and values thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 4, 11, and 18: These claims call for receiving parameters and values for a plurality of subjects and thus merely add insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 6, 13, and 20: These claims call for receiving parameters and parameter values for clinical trial subjects and thus merely add insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 7 and 14: These claims recite how the study design information is received from a second computing platform via a network which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).  Also, claim 7 recites a user interface for entering/modifying information which amounts to using computers or machinery as mere tools to perform the abstract idea (see MPEP § 2106.05(f)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the computing platform, processor, and memory, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
 To the extent that training machine learning models and applying information/parameter values to trained machine learning models to generate predictions are not practically performable in the human mind with pen and paper such that such limitations amount to “additional limitations,” the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to receiving study design information and travel constraint parameter values and outputting the suggestion and predicted travel score and retention rate which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 discloses various references for patient recruitment and developing patient cohorts for clinical trials.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686